     Case 4:18-cr-00260-RSB-CLR Document 502 Filed 02/15/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )        4:18-cr-260
                                          )
NICK PENFIELD                             )

             GOVERNMENT’S NOTICE OF PLEA AGREEMENT

       NOW COMES the United States of America, by and through Bobby L.

Christine, United States Attorney for the Southern District of Georgia, and

pursuant to 18 U.S.C. § 3161(h)(1)(G), notifies the Court that a plea agreement has

been reached by the parties which would dispose of the charges pending in the

above-captioned case against the defendant. A copy of the plea agreement has been

provided to the Court for its consideration. The government respectfully requests

that the Court schedule a Rule 11 proceeding and accept the defendant=s plea as set

forth in the proposed agreement.


                                      Respectfully submitted,

                                      BOBBY L. CHRISTINE
                                      UNITED STATES ATTORNEY

                                      /s/E. Greg Gilluly, Jr.

                                      Assistant United States Attorney
                                      Tennessee Bar No. 019397

P.O. Box 8970
Savannah, Ga. 31412
(912) 652-4422
     Case 4:18-cr-00260-RSB-CLR Document 502 Filed 02/15/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a

result of electronic filing in this Court.

       This 15th day of February, 2019.

                                             Respectfully submitted,

                                             BOBBY L. CHRISTINE
                                             UNITED STATES ATTORNEY

                                             /s/E. Greg Gilluly, Jr.

                                             Assistant United States Attorney
                                             Tennessee Bar No. 019397


P.O. Box 8970
Savannah, Ga. 31412
(912) 652-4422
 (912) 652-4422




                                               2
